Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*821Inasmuch as the record as a whole supports the Unemployment Insurance Appeal Board’s conclusion that claimant failed to inform her employer that she had ceased performing her assigned duty in connection with the employer’s charge-back program and, further, that such conduct rose to the level of disqualifying misconduct (see generally, Matter of Muslo [Levine], 50 AD2d 974; Matter of Longabardi [Levine], 50 AD2d 662, lv denied 38 NY2d 709), the Board’s decision must be affirmed. Claimant’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.